KAREN NELSON MOORE, Circuit Judge,
dissenting.
The majority concludes that upon the facts presented the police had neither probable cause to arrest Michael Visnich nor probable cause to believe that Visnich’s automobile contained contraband sufficient to support a search pursuant to the automobile exception to the Fourth Amendment’s warrant requirement. Because I believe that, in its application of the relevant Fourth Amendment principles, the majority has set too high a bar for probable cause, I respectfully dissent.
In reaching its conclusion that the police did not have probable cause to arrest Vis*531nich, the majority cites a number of facts - such as Visnich’s innocent explanation for his presence in the Kerehum house, the fact that Mrs. Kerehum was not living in the house, Mrs. Kerchum’s failure to identify the contents of the bags, and the fact that the police did not observe signs of forced entry - to counter the inculpatory facts available to the police at the time of the arrest. At best, however, these observations merely demonstrate that there was room for doubt as to Visnich’s guilt. Probable cause does not require the police to eliminate any doubt about the defendant’s guilt. It requires merely that the police have “reasonably trustworthy information ... sufficient to warrant a prudent man in believing that the petitioner had committed or was committing an offense.” Beck v. Ohio, 379 U.S. 89, 91, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964). Moreover, “[a] law enforcement officer is entitled to rely on an eyewitness identification to establish adequate probable cause with which to sustain an arrest.” Ahlers v. Schebil, 188 F.3d 365, 370 (6th Cir.1999). In the instant case, Cheryl Kerehum provided eyewitness testimony stating that she observed the defendant walking away from her house with items that she believed belonged to her. She followed the defendant to the beverage store and identified him to the officers when they arrived. The defendant was found in possession of items taken from the Kerchums’ home. Probable cause was further supported by the defendant’s behavior in abandoning the items in a bathroom when it appeared that he was being followed by the police.
Visnich’s chief objection to his arrest is based upon the police’s failure to accept or investigate his exculpatory version of the facts. Probable cause is not negated, however, simply by the defendant’s provision of a plausible exculpatory explanation.3 See id. at 371 “Once probable cause is established, an officer is under no duty to investigate further or to look for additional evidence which may exculpate the accused.” Id. At the point that Visnich was apprehended, I believe that the police had probable cause to effect an arrest based upon the statement of Mrs. Kerehum, Mrs. Kerchum’s identification of the bags in Visnich’s possession, and Visnich’s behavior in abandoning the bags in the liquor store. The fact that he subsequently offered an innocent explanation after his apprehension does not then negate probable cause. See Klein v. Long, 275 F.3d 544, 551-52 (6th Cir.2001).
The majority emphasizes that there was some corroboration for Visnich’s story in the form of Tiffany Kerchum’s statement to the police that she recognized the defendant as a friend of her father’s. I do not believe, however, that this corroboration was sufficient to dispel probable cause. Friends sometimes steal from each other. In addition, Visnich’s story was inconsistent with his behavior in abandoning the bags. If he had every right to remove the items from the house, why would he hasti*532ly abandon them in a liquor store bathroom at the first sign of police pursuit? I therefore cannot conclude, as a matter of law, that Tiffany Kerchum’s identification overcame the probable cause generated by the weight of the inculpatory evidence available at the time of arrest.
The majority, having concluded that there was no probable cause to arrest Visnich, next determines that there was likewise no probable cause to search the' defendant’s automobile pursuant to the' automobile exception to the warrant requirement. “Under the automobile exception to the warrant reciuiremenl, law enforcement officers may search a readily mobile vehicle without a warrant if they have probable cause to believe that the vehicle contains evidence of a crime.” United States v. Lumpkin, 159 F.3d 983, 986 (6th Cir.1998). The exception to the warrant requirement for automobiles is justified by the “vagrant and mobile nature” of such vehicles, as well as the reduced expectation of privacy that results “from the fact that extensive, and often noncriminal contact with automobiles will bring local officials in plain view of evidence, fruits, or instrumentalities of a crime, or contraband.” Cady v. Dombrowski, 413 U.S. 433, 441-42, 93 S.Ct. 2523, 37 L.Ed.2d 706 (1973). “[N]o special exigency is required to conduct a warrantless search of an automobile when the car1 is mobile and the searching officer has probable cause to believe that fruits of a crime may be present in the automobile.” United States v. Graham, 275 F.3d 490, 509-10 (6th Cir.2001).
The majority’s conclusion that the police lacked probable cause to search the vehicle is apparently based upon its belief that, upon the evidence available in the record, the officers were not aware of any facts linking the vehicle to the alleged burglary. In particular, the majority emphasizes that the vehicle was at a distance from the liquor store and the absence of any facts suggesting that Visnich had made multiple trips between the home and the automobile.
I respectfully disagree with the majority’s characterization of the record on this issue. Visnich’s automobile was identified in the vicinity of the liquor store by Tiffany Kerchum while the burglary investigation was still ongoing. As I have already explained, I believe that the facts supported the officers’ belief at that time that Visnich had illegally taken items from the Kerchum home. The facts on the record indicate that Visnich walked past the car and into the liquor store with the bags, which could support the inference that he intended to take the bags to his car before realizing that he was being followed by the police. The fact that Visnich was apparently carrying a number of bags from the Kerchum house to his automobile made it reasonable for the police to conclude that he may have made previous trips to his vehicle. These facts, in my opinion, sufficiently demonstrated a “ ‘fair probability that contraband or evidence of a crime w[ould] be found’ ” in his vehicle, as is required to show probable cause. United States v. Padro, 52 F.3d 120, 123 (6th Cir.1995) (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)). Under the automobile exception to the Fourth Amendment’s warrant requirement, no more was necessary to justify the search.
For the aforementioned reasons, I respectfully dissent.

. I note here that Gardenhire v. Schubert, 205 F.3d 303 (6th Cir.2000), is distinguishable from the case at bar. Gardenhire held that an exculpatory explanation may be one factor in the "totality of the circumstances” that police consider in determining whether probable cause exists. In that case, however, the only basis for probable cause was the "bare allegation” that items in a business owner's storefront belonged to someone else. See id. at 316-17. In the instant case, however, Officers Zuppo and Schnarrs were presented with much more incriminating evidence than the "bare allegation” of Mrs. Kerehum, such as Cheryl Kerchum’s eyewitness testimony stating that she observed the defendant walking away from her house with items that she believed belonged to her, the fact that the defendant was found in possession of items taken from the Kerchums' home, and the defendant’s behavior in abandoning the items in a bathroom when it appeared that he was being followed by the police.